                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                               Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                             N/A
              Deputy Clerk                                       Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                    Attorneys Present for Defendant(s):

                       N/A                                                    N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

         On December 27, 2018, Plaintiff Jose Manuel Lopez (“Plaintiff”), proceeding pro se and
in forma pauperis, filed a complaint pursuant to 42 U.S.C. § 1983 and various other federal and
state statutes and rules (“Complaint,” Dkt. No. 1). Plaintiff brings his Complaint against the City
of Santa Ana, the Santa Ana Police Department, A. Nguyen, A. Garcia, the State of California
Department of Corrections and Rehabilitation Secretary, Patrick Morissey, E. Lavergne, the
Orange County Sheriff’s Department, the Orange County Board of Supervisors, the Orange
County Mosquito and Vector Control, the Orange County Fire Authority, Tony Rackauckas,
Keith Burke, Howard Gundy, and the State of California Department of Justice Attorney
General. Compl. ¶ 22. The Court has screened the Complaint pursuant to 28 U.S.C.
§ 1915(e)(2) and finds that the Complaint is facially untimely. For the reasons set forth below,
Plaintiff is ORDERED TO SHOW CAUSE why the Complaint should not be dismissed as
time-barred.

I.     LEGAL STANDARD

         Absent waiver, the Court may sua sponte dismiss a complaint as untimely. See Levald,
Inc. v. City of Palm Desert, 998 F.2d 680, 686-87 (9th Cir. 1993); see also Jones v. Bock, 549
U.S. 199, 215, 127 S. Ct. 910, 166 L. Ed. 2d 798 (2007) (“If the allegations . . . show that relief
is barred by the applicable statute of limitations, the complaint is subject to dismissal for failure
to state a claim; that does not make the statute of limitations any less an affirmative defense, see
Fed. Rule Civ. Proc. 8(c).”).

        Section 1983 actions are subject to the forum state’s statute of limitations for personal
injury claims. Wallace v. Kato, 549 U.S. 384, 387, 127 S. Ct. 1091, 166 L. Ed. 2d 973 (2007).



CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                Page 1 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                                 Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


Accordingly, federal civil rights claims arising in California are subject to California's statute of
limitations period for an “action for assault, battery, or injury to . . . an individual caused by the
wrongful act or neglect of another,” which is two years. Cal. Civ. Proc. Code § 335.1.

        Federal law, however, determines when a claim accrues and when the applicable
limitation period begins to run. Wallace, 549 U.S. at 388. Under federal law, accrual occurs
when the plaintiff has a complete and present cause of action and may file a suit to obtain relief.
Id. Generally, a cause of action accrues when the plaintiff “knows or has reason to know of the
injury which is the basis of the action.” Morales v. City of Los Angeles, 214 F.3d 1151, 1154
(9th Cir. 2000) (quotations and citation omitted). The Ninth Circuit has interpreted this to mean
“when the plaintiff knew or in the exercise of reasonable diligence should have known of the
injury and the cause of that injury.” Bonneau v. Centennial School Dist. No. 28J, 666 F.3d 577,
581 (9th Cir. 2012) (quoting Lukovsky v. City & Cty. of San Francisco, 535 F.3d 1044, 1050 (9th
Cir. 2008)).

        In certain circumstances, the statute of limitations may be tolled. A federal court must
give effect to a state’s tolling provisions to the extent that they are not inconsistent with federal
law. Lukovsky, 535 F.3d at 1051 n.5 (citing Azer v. Connell, 306 F.3d 930, 936 (9th Cir. 2002)).
California law provides for up to two years of tolling for plaintiffs based on the disability of
imprisonment. See Cal. Civ. Proc. Code § 352.1(a) (“If a person . . . is, at the time the cause of
action accrued, imprisoned on a criminal charge, or in execution under sentence of a criminal
court for a term of less than for life, the time of that disability is not a part of the time limited for
the commencement of the action, not to exceed two years.”). The Ninth Circuit has held that
“actual, uninterrupted incarceration is the touchstone” for assessing tolling for the disability of
imprisonment under California law. Elliott v. City of Union City, 25 F.3d 800, 802-03 (9th Cir.
1994).

        The statute of limitations may also be subject to equitable tolling. Equitable tolling
focuses on “whether there was excusable delay by the plaintiff.” Lukovsky, 535 F.3d at 1051.
“If a reasonable plaintiff would not have known of the existence of a possible claim within the
limitations period, then equitable tolling will serve to extend the statute of limitations for filing
suit until the plaintiff can gather what information he needs.” Id. (quoting Johnson v.
Henderson, 314 F.3d 409, 414 (9th Cir. 2002)) (internal quotation marks omitted). Plaintiffs
must meet three conditions to equitably toll a limitations period: (1) defendant must have had
timely notice of a claim; (2) defendant must not be prejudiced by having to defend the otherwise


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                   Page 2 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                              Date:   January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


barred claim; and (3) a plaintiff’s conduct must have been reasonable and in good faith. Fink v.
Shelder, 192 F.3d 911, 916 (9th Cir. 1999). It appears as though the good faith requirement “is
addressed to the plaintiff’s relative diligence in pursuing the claims for which tolling is sought.”
Salsberry v. Atascadero State Hosp., No. CV 11-05443-JVS (VBK), 2012 WL 4364224, at *5
(C.D. Cal. Aug. 1, 2012).

        Additionally, equitable estoppel may apply to relieve a plaintiff from the running of the
statute of limitations. Equitable estoppel focuses on actions taken by the defendant to prevent a
plaintiff from filing suit, sometimes referred to as “fraudulent concealment.” Johnson, 314 F.3d
at 414 (citing Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450-51 (7th Cir.1990)). To
benefit from equitable estoppel, the plaintiff must point to some active conduct by the defendant
“above and beyond the wrongdoing upon which the plaintiff's claim is filed, to prevent the
plaintiff from suing in time.” Guerrero v. Gates, 442 F.3d 697, 706 (9th Cir. 2006) (quoting
Santa Maria v. Pacific Bell, 202 F.3d 1170, 1176-77 (9th Cir. 2000)).

II.    DISCUSSION

       Each claim or group of claims brought by Plaintiff appears to be time-barred, for the
reasons set forth below. To the extent Plaintiff appears to rely on a later accrual date, the Court
has addressed the issue within the relevant claim.

       A.         Claim 1

        Plaintiff alleges that from February 5, 2012 through April 11, 2012, the City of Santa
Ana, the Sana Ana Police Department, and Officer Garcia falsely arrested and imprisoned
Plaintiff. Compl. ¶¶ 44, 47. Officer Garcia arrested Plaintiff on February 5, 2012, and booked
Plaintiff into the Santa Ana City Jail. Compl. ¶ 60. Plaintiff was then booked into the Orange
County Jail on February 6, 2012. Id. ¶ 61. Plaintiff was incarcerated for 67 days. Id. ¶ 63.

        Over six years have passed since the dates of the events described in this claim, well
beyond the two-year statute of limitations for Section 1983 claims. Even taking into
consideration any statutory tolling for imprisonment, the claim would be time-barred. The Court
notes that Plaintiff brought similar claims against the same defendants in a prior action, and those
claims were dismissed as time-barred. See Lopez v. City of Santa Ana, SACV 14-01369-SVW-
RAO (C.D. Cal., filed Aug. 26, 2014), Dkt. Nos. 195, 205.



CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 3 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                            Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


        Although Plaintiff references the date August 24, 2018 in this portion of the Complaint, it
is unclear to the Court what happened on this date and how that date may be relevant to this or
any other claim. Accordingly, absent tolling, the claim is time-barred.

       B.         Claim 2

        Plaintiff alleges that the City of Santa Ana violated his rights from September 2013
through July 1, 2014 in relation to a measure regarding medical marijuana. Compl. ¶¶ 190-194.
Plaintiff contends that the City of Santa Ana breached the Controlled Substances Act and the
Comprehensive Drug Abuse Prevention and Control Act of 1970. Id. ¶ 198. Plaintiff alleges he
lived in the City of Santa Ana and was harmed by medical marijuana users and marijuana drug
trafficking. Id. ¶¶ 205-206. From January 2013 through February 2014, Plaintiff was harmed by
an increase in crime from the operations of medical marijuana dispensaries and had to eventually
move out of the area in February 2014. Id. ¶¶ 216, 222.

        Plaintiff alleges he made a new discovery on October 29, 2018. Id. ¶ 219. Plaintiff
alleges that he found electronic video recordings of certain portions of city council meetings,
and, more specifically, the testimony of California Senator Lou Correa. Id. ¶¶ 219-220. Plaintiff
alleges that Senator Correa testified about what was going on in Sacramento on the topic of
medical marijuana. Id. ¶ 220. Senator Correa stated that he did not want to see an initiative that
was paid by special interest to get on the ballot, and cautioned the city to have sufficient funds
for public safety functions to monitor and police the related activities. Id. ¶ 221.

         For this claim, Plaintiff complains of events that occurred in 2013 and 2014. Absent
tolling, the two-year statute of limitations for Section 1983 claims has passed. Although Plaintiff
alleges that he made a “new discovery” regarding this claim in 2018, a cause of action accrues
when a plaintiff knows of or in the exercise of reasonable diligence should have known of the
injury and the cause of that injury. Bonneau, 666 F.3d at 581. It appears that Plaintiff knew of
the medical marijuana measure and the resulting harm by 2014, when he had to move out of his
residence. Although Plaintiff may believe the purportedly newly discovered testimony of
California Senator Correa provides additional support for his claim, it is unclear how that
testimony is relevant to the accrual date of the purported Section 1983 claim. It appears that
Plaintiff previously had access to other recordings of the city council meetings, but that only
certain portions of the minutes were not discovered until recently. See Compl. ¶ 219 (“Due to a
thing that may have been in material of electronic glitches, or electronic omissions.”).


CV-90 (05/15)                        CIVIL MINUTES - GENERAL                             Page 4 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                            Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


       C.         Claim 3

       Plaintiff alleges that between June 2, 2011 and July 2, 2011, Detective Nguyen of the
Santa Ana Police Department discriminated against Plaintiff in violation of the Fourteenth
Amendment by writing a false sex crime report and seizing Plaintiff’s computers from his
residence without a warrant. Compl. ¶¶ 250-252, 260. For this claim, Plaintiff complains of
conduct from 2011. Absent tolling, the two-year statute of limitations for Section 1983 claims
has passed.

       D.         Claim 4

       Plaintiff alleges that on or about October 18, 2011, Parole Agent Morrissey and Unit
Supervisor Lavergne placed Plaintiff in a false light and fabricated an official California state
document. Compl. ¶¶ 306, 312. Plaintiff claims he has been damaged beginning on October 18,
2011 through November 2018. Id. ¶ 329.

        For this claim, Plaintiff complains of conduct from 2011. Absent tolling, the two-year
statute of limitations for Section 1983 claims has passed. To the extent Plaintiff intends to rely
on the continuing violations doctrine for a later accrual date, Plaintiff may not argue that there
has been a continuing violation simply by alleging continuing damage from unlawful conduct
that took place over two years ago. See Ward v. Caulk, 650 F.2d 1144, 1147 (9th Cir. 1981) (“A
continuing violation is occasioned by continual unlawful acts, not by continual ill effects from an
original violation.”).

       E.         Claim 5

        Plaintiff alleges that between February 22, 2012 and April 11, 2012, he was in the
custody of the Orange County Sheriff’s Department jail. Compl. ¶ 352. Plaintiff alleges that
during this time, informants worked to inflict psychological and emotional injury upon him so
that Plaintiff would incriminate himself. Id. ¶¶ 353-356.

        For this claim, Plaintiff complains of conduct from 2012. Absent tolling, the two-year
statute of limitations for Section 1983 claims has passed.

///




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                             Page 5 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                              Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


       F.         Claim 6

        Plaintiff alleges that between September 2013 and February 2014, Defendant Orange
County Mosquito and Vector Control District (“OCVCD”) conducted aerial and ground spraying
of bug spray, insecticides and other substances, which caused Plaintiff medical harm and
injuries. Compl. ¶¶ 367, 384. Plaintiff alleges the Orange County Board of Supervisors and
OCVCD did not provide plaintiff with reasonable warnings or notices. Id. ¶ 370. Plaintiff made
911 phone calls and was treated at hospitals on various dates from April 2013 to December 2013.
Id. ¶¶ 375, 376, 379. Plaintiff contends that Defendants Board of Supervisors, OCVCD and
Orange County Fire Authority acted with gross negligence, reckless disregard, and/or deliberate
indifference. Id. ¶ 398.

      For this claim, Plaintiff complains of conduct from 2013 and 2014. Absent tolling, the
two-year statute of limitations for Section 1983 claims has passed.

       G.         Claim 7

        Plaintiff alleges Deputy District Attorney Keith Burke placed Plaintiff in a false light.
Compl. ¶ 404. On July 16, 2012, Defendant Burke made extrajudicial statements, which
Plaintiff contends were in violation of the California Rules of Professional Conduct. Id. ¶¶ 410-
413.

        To the extent Plaintiff intends to bring a Section 1983 claim based on these allegations,
absent tolling, the two-year statute of limitations has passed. The Court also notes that a Section
1983 claim may not be premised on violations of state professional responsibility rules. See
West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (1988) (“To state a claim
under § 1983, a plaintiff must allege the violation of a right secured by the Constitution and laws
of the United States . . . .”).

       H.         Claim 8

         Although the exact nature of the allegations of this claim are unclear, Plaintiff complains
of the conduct of Deputy District Attorney Howard Gundy, District Attorney Tony Rackauckas,
and former District Attorney Michael Capizzi on October 24, 1996. Compl. ¶ 433. Absent
tolling, the two-year statute of limitations for Section 1983 claims has passed.



CV-90 (05/15)                        CIVIL MINUTES - GENERAL                               Page 6 of 7
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       SACV 18-02294 SVW (RAO)                                Date:    January 30, 2019
Title:          Jose Manuel Lopez v. City of Santa Ana et al.


III.    CONCLUSION

         For the reasons set forth above, the Complaint appears to be time-barred and there do not
appear to be grounds for tolling such that any of the claims would not be time-barred. IT IS
HEREBY ORDERED that Plaintiff shall show cause in writing, on or before February 20,
2019, why Plaintiff’s Complaint should not be dismissed as untimely. If Plaintiff claims that he
is entitled to a delayed accrual of the statute of limitations or tolling of the statute of limitations,
Plaintiff must explain in detail the factual and legal basis therefor, and must specify the reason(s)
for Plaintiff’s apparent delay in commencing this action.

       Plaintiff is expressly warned that failure to file a timely and complete response to
this Order will result in a recommendation that this action be dismissed as time-barred.

        IT IS SO ORDERED.




                                                                                                :
                                                                  Initials of Preparer          dl




CV-90 (05/15)                        CIVIL MINUTES - GENERAL                                  Page 7 of 7
